Citation Nr: 0202927	
Decision Date: 03/29/02    Archive Date: 04/04/02

DOCKET NO.  95-36 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a waiver of the overpayment indebtedness in 
the amount of $10, 217.00.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.  The veteran died on September [redacted], 1990.  The appellant 
is the veteran's widow.     

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional 
Office's Committee on Waivers and Compromises (RO).  In 
December 1994, the appellant requested a waiver of the 
recovery of the overpayment of death pension benefits.  A 
March 1995 Decision on Waiver of Indebtedness by the RO 
denied the appellant's request.


REMAND

In the September 1995 substantive appeal, the appellant 
raised the issue of the validity of the amount of the 
overpayment indebtedness.  She indicated that she did not 
agree with the amount of the overpayment indebtedness that 
the VA calculated.  The appellant indicated that her Social 
Security payments did not start until April 1993, not 1992 as 
the VA claimed.  In the March 1995 Decision on Waiver of 
Indebtedness, the RO indicated that the overpayment 
indebtedness was due to the receipt of Social Security income 
by the appellant and the appellant did not report such income 
to the VA.  The RO terminated the appellant's VA death 
pension award effective July 1, 1992.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the validity of a debt is 
challenged by an appellant, a threshold determination must be 
made on that question prior to a decision on a request for 
waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).  The VA General Counsel has reinforced this 
obligation by holding that where the validity of a debt is 
challenged that issue must be developed before the issue of 
entitlement to waiver of the debt can be considered.  See 
VAOGCPREC 6-98.  Under 38 U.S.C.A. § 7104(c) (West 1991), the 
Board is bound by the precedent opinions that are issued by 
the Office of the VA General Counsel.  Accordingly, this 
challenge as to the validity of this debt, including the 
validity of the amount of the debt, must be fully addressed 
before a determination on the appellant's request for waiver 
of recovery can be made.

The Board also notes that during the pendency of this claim, 
the Veterans' Claims Assistance Act of 2000 (VCAA) was signed 
into law.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  The RO must review the claims 
file and ensure that all notification and development action 
required by the VCAA is completed.

Accordingly, this case is REMANDED for the following actions:
 
1.  The appellant should be asked to 
submit copies of any verification in her 
possession showing the monthly income 
from all sources, including Social 
Security and employment, during 1992, 
1993, and 1994.  In addition it is her 
privilege to submit documentation of out-
of-pocket medical expenses for those 
years, as they might reduce her countable 
income.  This evidence should be 
associated with the claims folder.

2.  The RO should then adjudicate the 
issue of whether the creation of the debt 
caused by overpayment of VA death pension 
benefits in the calculated amount of 
$10,217.00 is valid.  The amount of any 
resulting debt should be re-calculated 
and an explanation of how that amount was 
determined should be included.

3.  If the issue of whether the debt was 
properly created is not resolved in the 
appellant's favor, the Committee should 
again consider the appellant's request 
for waiver of recovery of the debt.  If 
any benefits sought are not granted, the 
appellant should be furnished with a 
Supplemental Statement of the Case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


